Title: Import Duties, [17 April] 1789
From: Madison, James
To: 


[17 April 1789]

   
   The duty on salt was under consideration.


Mr. Madison. From the nature of the arguments made use of on this occasion, it is necessary to proceed with some circumspection, though not to depart from that policy which can be justified by reason and experience. I am willing to trust a great deal to the good sense, justice and penetration of our fellow citizens for support; and though I think it might be just to lay a considerable duty generally on imported articles, yet it would not be prudent or politic at this time to do so. Let us now proceed to consider the subject before us, on the principles of justice and principles of policy. In the first point of view we may consider the effect it will have on the different descriptions of people throughout the United States, I mean different descriptions as they relate to property. I readily agree, that in itself a tax would be unjust and oppressive that did not fall on the citizens according to their degree of property and ability to pay it; were it therefore this single article which we were about to tax, I should think it indispensible that it should operate equally agreeably to the principle I have just mentioned. But in order to determine whether a tax on salt is just or unjust, we must consider it as part of a system, and judge of the operation of this system as if it was but a single article; if this is found to be unequal it is also unjust. Now, examine the preceding articles, and consider how they affect the rich, and it will be found that they bear more than a just proportion according to their ability to pay—by adding this article we shall rather equalise the disproportion than encrease it, if it is true, as has been often mentioned, that the poor will contribute more of this tax than the rich. When we consider the tax as it operates on the different parts of the United States, dividing the whole into the northern, middle, and southern districts, it will be found that they contribute also in proportion to their numbers and ability to pay. If there be any distinction in this respect, it will be perceived to be in favour of the southern division, because the species of property there consists of mouths that consume salt in the same proportion as the whites, but they have not this property in the middle and northern districts to pay taxes for. The most important objection is, that the western part of our country uses more salt than any other; this makes it unequal, but considered as a part of a system, the equilibrium is restored when you find this almost the only tax they will have to pay. Will they contribute any thing by consuming imported spirits? Very little, yet this is a principle source of revenue; they will subsist upon what they procure at home; and will they submit to a direct tax, if they murmur at so light a one on salt? Will they submit to an excise? If they would, I trust it is not in the contemplation of gentlemen to propose it; certainly it requires but time for reflection to discover, in every point of view, the justice of the measure now proposed. If then there be no particular objection on the footing of justice, it must be an argument in favour of the policy, for it cannot be presumed that good policy deviates from the principles of justice. There may exist prejudices against measures founded in the strictest justice and soundest policy, but certainly they will flee before reason and conviction. While in search of revenue for such essential and important purposes as urge us at present, we cannot discriminate and spare one part of the community; this would be unjust, and excite those complaints which some gentlemen seem to fear.
It has been said by the enemies of this government, that its administration would immediately betray the features of tyranny and oppression. It was likewise said, that its operations would be gentle and insinuating at first, in order to obtain the confidence of the people to enable it to supplant the state governments. Would not a discriminating policy seem to make good these charges? Let us then avoid it with caution, and endeavour to distribute the public burthen with a just and equal hand. In short, under whatever point of view you consider this tax, I think it will be seen to be improper to expunge it; I would make it moderate, and in so doing it cannot be unjust, nor can the popular clamour be excited.
